In an action to recover damages for personal injuries, etc., the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Ramirez, J.), dated February 26, 1993, as dismissed the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in dismissing the plaintiff’s complaint pursuant to CPLR 3126. The plaintiff exhibited willful and contumacious conduct in failing to comply with repeated demands for disclosure and depositions (see, Zletz v Wetanson, 67 NY2d 711, 713; Mills v Ducille, 170 AD2d 657). Sullivan, J. P., Rosenblatt, Altman, Hart, and Friedmann, JJ., concur.